Citation Nr: 0616291	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to March 1956.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal of a June 2004 rating 
decision of the Boise, Idaho Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  Left ear hearing loss was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and the preponderance of the evidence is 
against a finding that the veteran's current left ear hearing 
loss disability is related to his service, including left ear 
complaints or any exposure to noise trauma therein.

2.  Tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that the 
veteran's current tinnitus is related to his service or to 
any ear complaints or exposure to noise trauma therein.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in March 2004 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim.  The letter 
also informed the veteran of his and VA's responsibilities in 
claims development.  The June 2004 rating decision and 
February 2005 statement of the case (SOC) explained what the 
evidence showed and why the claim was denied, and provided 
the text of applicable regulations, including those 
pertaining to the VCAA (and specifically that the veteran 
should be advised to submit any evidence in his possession 
pertaining to the claim).  Although complete notice was not 
provided prior to the initial adjudication of the claim, the 
veteran has had ample opportunity to respond and supplement 
the record and to participate in the adjudicatory process 
after all critical notice was given.  He is not prejudiced by 
any notice timing defect.  As the decision below denies 
service connection for left ear hearing loss and tinnitus, 
whether or not the veteran received notice regarding the 
evaluation of such disability or the effective date of an 
award is a moot point.  He is not prejudiced by lack of such 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Finally, the veteran does not allege that notice in 
this case was less than adequate, or that he is prejudiced by 
a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and, to the extent possible, records 
of pertinent medical treatment.  The RO arranged for a VA 
examination.  VA has met its assistance obligations.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  

II.  Factual Background

On service enlistment examination in March 1953, no pertinent 
complaints or findings were noted.  Whispered voice hearing 
was 15/15, bilaterally.  In August 1954 the veteran was 
injured in a motor vehicle accident, sustaining a laceration 
on the back of the head and a chin abrasion.  No complaints 
or findings pertaining to hearing loss or tinnitus were noted 
at the time.  In October 1954 the veteran was seen for 
complaints of on and off ear ache since age 10.  The examiner 
indicated there was "nothing spectacular" in the left ear 
and tympanum.  There was "a white are on drum which may be a 
fungus growth".  No complaints or findings pertaining to 
hearing loss or tinnitus were noted.  The veteran was told to 
return if complaints persisted.  There is no record of 
follow-up in the approximately year and a half of subsequent 
service.  On service separation examination there were no 
complaints or findings pertaining to hearing loss or 
tinnitus.  Whispered and spoken voice hearing was 15/15, 
bilaterally.

In his claim for disability benefits received in January 
2004, the veteran reported that he had left ear fearing loss 
and tinnitus which he indicated began in service in the 
Marines.  He reported that treatment was ongoing.  He 
explained that he was treated in boot camp for an ear 
condition.  

In February 2003 the veteran was seen by a private physician 
(on an initial visit) for complaints of complaints of left 
ear pain and howling tinnitus that he had noticed for the 
past year or two.  He indicated that he had had on again off 
again tinnitus, but that in the past year it had become far 
more noticeable.  He reported a blast injury "training for 
the Korean War".  On examination, including review of same 
day audiogram, the assessment was asymmetric sensorineural 
hearing loss with unilateral tinnitus.  The physician 
commented that "This may have been due to prior noise 
exposure."  A screening MRI was planned; and the examiner 
also indicated that an acoustic [neuroma] left ear had to be 
ruled out.  On same day audiometry, the veteran reported a 
sudden loss of hearing 1 week prior, and that it had 
recovered some.  He also stated he had a history of ear 
problems his whole life.  A mild to severe sensorineural 
hearing loss was found. 

In March 2003, the veteran was seen for fluctuating tinnitus 
in the left ear, and some intermittent ear pain.  The 
assessment was eustachian tube dysfunction with smoldering 
mastoiditis of left ear.

In June 2003 the veteran continued to be seen for complaints 
of extreme tinnitus in his left ear.  He reported occasional 
sharp pains and often a full plugged sensation in the ear.  
On review of contemporaneous audiometry, the physician noted 
significant sensorineural hearing loss progression since 
testing in February.  The assessment was moderate to 
moderately severe mid and high frequency sensorineural 
hearing loss on the left.  An October 2003 private medical 
record shows continued follow-up for the hearing 
loss/tinnitus complaints.  Some disequilibrium was also 
noted.  

Records of  VA treatment from January 2004 to March 2004 
include a January 2004 record that notes the veteran's report 
of a history of ear problems after he was subjected to noise 
trauma.  A March 2004 record notes continuing tinnitus.

On May 2004 audiological evaluation on behalf of VA, the 
veteran reported that his tinnitus had worsened in the last 
year and a half, and that he had difficulty hearing in a 
crowd and certain voices.  He related that in boot camp he 
had to crawl under live machine gun fire and that a  "blast 
rolled him over".

Audiometry shows puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
30
LEFT
40
45
65
75
85

Speech audiometry revealed 88 percent speech recognition 
ability in the left ear.  The diagnosis was asymmetrical, 
left ear mild sloping to severe, sensorineural hearing loss.  
The audiologist opined that as the veteran had normal hearing 
thresholds when he entered and left military service, and his 
1954 incident is documented by that examiner as not being 
remarkable, the current hearing loss and tinnitus are less 
likely than not related to military noise exposure.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It is not in dispute that the veteran now has tinnitus and 
left ear hearing loss disability, as such is shown by 
official audiometry, and has been diagnosed by both private 
and VA examiners.  What the veteran must still show to 
establish service connection for these disabilities is that 
there was a related event, injury, or disease in service, and 
that the current disability is related to such event, injury, 
or disease. 

Significantly, the veteran's service medical records, 
including his separation examination report contain no 
mention of hearing loss or tinnitus.  They do show that a 
little more than a year and a half into his enlistment he was 
seen for left ear earache had bothered him [off and on] since 
age 10.  There was no mention of any type of blast (or other 
acoustic trauma) injury, and no mention of left ear hearing 
loss or tinnitus at the time.  Consequently, service 
connection for left ear hearing loss and tinnitus on the 
basis that such disabilities became manifest in service and 
persisted, is not warranted.  As there is no medical evidence 
showing sensorineural hearing loss was manifested in the 
first postservice year, there is no basis for considering and 
applying the chronic disease presumptions relating to such 
disease (as an organic disease of the nervous system).  

Finally, regarding a nexus between the veteran's current 
tinnitus and left ear hearing loss and his active service, it 
is noteworthy that in February 2003 a private physician 
suggested that the claimed disabilities "may have been due 
to prior noise exposure".  However, that physician did not 
specifically relate the disability to noise exposure in 
service.  It is also noteworthy in that regard that the 
veteran's recollections of a blast injury (apparently in 
basic training) are not corroborated by any service medical 
records.  When he was seen for left ear complaints (in 
October 1954), it was well past any basic training; there was 
no mention of hearing loss or tinnitus; and there was no 
mention of a blast injury (or other acoustic trauma) at the 
time.  Instead, the veteran was seen for complains of "off 
and on" earache present since age 10 (and not again reported 
in service
The only competent evidence (medical opinion) that 
specifically discusses whether the veteran's current left ear 
hearing loss and tinnitus are related to his active service 
is the report of the audiologist who examined the veteran on 
behalf of VA in May 2004.  That examiner elicited the 
veteran's history, reviewed the claims file after testing, 
and opined that the veteran's current left ear hearing loss 
and tinnitus were less likely than not related to service.  
Because that opinion is based on the actual record, and 
provides supporting rationale (noting the absence of 
pertinent complaints or pathology in service and on 
separation), the Board finds that opinion persuasive in the 
matter of a nexus between the disabilities for which service 
connection is sought and the veteran's active service.  

Significantly, a lengthy period of time between service and 
the earliest postservice clinical documentation of the 
disabilities for which service connection is sought (here 
some 47 years) is, of itself, a factor for consideration 
against a finding that any current hearing loss disability or 
tinnitus was incurred in service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the veteran is a 
layperson, his own belief that his left ear hearing 
disability and tinnitus may be related to an injury in 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.  Hence, they must be 
denied.  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


